Mr. Presiding Justice Pam delivered the opinion of the court. 4. Appeal and error, § 1303*—when evidence not preserved presumed sufficient. On a writ of error to the Municipal Court of Chicago, where the evidence upon which the trial court based its judgment is not preserved by bill of exceptions, statement of facts or stenographic report, it will be presumed that evidence offered was sufficient to sustain the court’s findings on the issues and its judgment thereon. 5. Appeal and error, § 1301*—when correct application of law to facts presumed. On a writ of error it is presumed, in the absence of anything in the record appearing affirmatively to the contrary, that the court correctly applied the law to the facts offered in evidence.